ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Walsh Construction Company II, LLC              ) ASBCA No. 62385-ADR
                                                  )
  Under Contract No. W912DS-13-C-0032             )

  APPEARANCES FOR THE APPELLANT:                     Larry W. Caudle, Jr., Esq.
                                                     Jonathan J. Straw, Esq.
                                                     Daniel J. Kraftson, Esq.
                                                      Kraftson Caudle LLC
                                                      McLean, VA

  APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lorraine C. Lee, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, New York

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: May 20, 2021



                                               HEIDI L. OSTERHOUT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62385-ADR, Appeal of Walsh
Construction Company II, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 21, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals